Opinión disidente emitida por el
Juez Presidente, Señor Trías Monge.
San Juan, Puerto Rico, a 29 de enero de 1975
Disiento respetuosamente del sentir mayoritario.
Nuestros tribunales poseen ciertamente la facultad de castigar por desacato a toda persona culpable de “Perturba-ción del orden, ruido u otro disturbio, tendente a interrumpir sus procedimientos, o conducta desordenada, desdeñosa o in-solente hacia un tribunal o juez ... en presencia de dicho *297tribunal . , . Sec. 1, Ley de 1 de marzo de 1902, según enmendada, 33 L.P.R.A. see. 517(1); vide: la Regla 242(a) de las de Procedimiento Criminal; Pueblo v. Pérez Díaz, 99 D.P.R. 788 (1971). Este poder es tan abarcador como indispensable para mantener el debido orden y decoro en los pro-cedimientos judiciales y el respeto que debe observarse hacia todo magistrado. Su extensión no alcanza a invadir, sin embargo, la obligación del abogado de representar adecuada-mente a su cliente. Adviértase en este sentido lo dispuesto en los Cánones de Etica Profesional números 1 y 9, 4 L.P.R.A. Ap. IX, Cs. 1 y 9. No es fácil delimitar los campos en diver-sas situaciones en que la referida potestad del juez choca con la mencionada obligación del letrado, especialmente si se recuerda que ésta es también particularmente lata. En Reyes Delgado v. Corte, 41 D.P.R. 902, 906-907 (1930) por ejemplo, determinamos que no constituían desacato las instrucciones que un abogado le impartió a su cliente, para protegerlo a su juicio contra una posible autoincriminación, de desobedecer la orden de un juez.
La tendencia más reciente en la interpretación del poder de desacato ha sido la de eontraerlo en aquellos casos en que se estime que la acción del abogado se debió al esfuerzo bona fide de representar bien a su cliente. 3 Wright and Miller, Federal Practice and Procedure: Criminal 153; Parmeleé Transportation Co. v. Keeshin, 292 F.2d 806 (7th Cir. 1961); In re Hallinan, 459 P.2d 255 (Calif. 1969). La propia magni-tud del poder invita en ocasiones a utilizarlo precavidamente. Packer v. United States, 343 U.S. 1 (1952).
En el caso presente, la conducta del apelante no revela la existencia de un plan consciente de hostigar el tribunal o interrumpir sus labores. Dobbs, Contempt of Court: d Survey, 56 Cornell L. Rev. 183, 188, 204 et seq. (1971). Tiende a mostrar más bien el esfuerzo de buena fe del abogado de representar su cliente, en tentativa aparente de sentar las bases para invocar el principio establecido en Pueblo v. *298León, 53 D.P.R. 429, 440 (1938), Pueblo v. Díaz, 74 D.P.R. 375, 394 (1953), y otros casos respecto a la conducta del juez frente al jurado. No surge del récord evidencia de mala fe.
En tales circunstancias considero improcedente la con-dena por desacato.